
	

114 HCON 136 IH: Expressing the sense of Congress opposing the President’s proposed Coastal Climate Resilience Program.
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 136
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2016
			Mr. Gosar (for himself, Mr. Fleming, Mr. Byrne, Mr. Abraham, Mr. Babin, Mr. Boustany, Mr. Brooks of Alabama, Mr. Franks of Arizona, Mr. Harper, Mr. Kelly of Mississippi, Mr. Palazzo, and Mrs. Roby) submitted the following concurrent resolution; which was referred to the Committee on Natural Resources
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress opposing the President’s proposed Coastal Climate Resilience
			 Program.
	
	
 Whereas the Obama administration’s climate regulations and carbon tax proposals have been rejected by the Congress multiple times;
 Whereas the President has advocated for, and implemented through executive action, excessive and expensive regulations on the energy, agricultural, and industrial sectors resulting in costs that are ultimately shouldered by hard-working Americans;
 Whereas the Obama administration’s proposed Coastal Climate Resilience Program would cost $2,000,000,000 and would divert funds already obligated by law in the Gulf of Mexico Energy and Security Act of 2008 (43 U.S.C. 1331 note) and redistribute those monies to the Obama administration’s pet projects;
 Whereas more than 300 groups oppose the proposed Coastal Climate Resilience Program, including major environmental organizations, local governments, civic groups, and businesses, for diverting funds from well-established and science-based restoration and flood control projects in order to pay for the President’s politically motivated climate-related activities; and
 Whereas the nonpartisan Congressional Research Service estimates that as of May 6, 2016, the Obama administration has spent $96,900,000,000 of direct Federal funding on climate change-related activities: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the Coastal Climate Resilience Program is not in the best interest of American families, businesses, local governments, wildlife, or public safety; and
 (2)Federal funds should not be made available for the Coastal Climate Resilience Fund, the Coastal Climate Resilience Program, or any substantially similar successor Federal program.
			
